EXHIBIT 99.1 FOR IMMEDIATE RELEASE Symbol: TSX: CRY & CXY; NASDAQ: CRYP; LSE: CRP CryptoLogic reports profit and revenue growth in 2011 March 8, 2012 (Dublin, IRELAND) – CryptoLogic Limited, a developer of branded online betting games and Internet casino software, announces its financial results for the fourth quarter and full year ended December 31, 2011. Full Year Highlights: ♦ Total revenue rose to $27.3 million (2010: $26.0 million), the first increase since 2006 ♦ Profit of $6.5 million, including tax credit of $2.7 million and profit on sale of investment of $1.3 million, (2010: $21.6 million loss), the first annual profit since 2007 ♦ Earnings per share amounted to $0.47 (2010: $1.56 loss per share) ♦ Total expenses reduced by 48% to $24.8 million (2010: $47.3 million) ♦ Cash increased by 57% to $16.6 million (2010: $10.6 million) ♦ Signedlicensing deals for CryptoLogic games with several operators, including SkillOnNet, bwin and Loto Québec ♦ 212 branded games now live and producing revenue (2010: 170) ♦ Instant Click, the Company’s rapid-deployment games suite, delivered first revenues after its launch by new licensees Q4 2011 Highlights: ♦ Profit increased to $5.8 million, including tax credit of $3.4 million and profit on sale of investment of $1.3 million, (Q3 2011: $1.1 million profit) ♦ Total revenue was $7.0 million (Q3 2011: $7.2 million) ♦ Total expenses $5.9 million (Q3 2011: $5.9 million) David Gavagan, Chairman and Interim Chief Executive Officer, said: “While trading conditions remained challenging throughout the year, our strategy and restructuring and the commitment of our people over the past 18 months have returned the business to profit for the first time since 2007 and delivered the first annual increase in revenues and cash for five years.” For more information, please contact: CryptoLogic + Luther Pendragon +44 David Gavagan, Chairman and Interim CEO Huw Spiers, CFO Neil Thapar, Alexis Gore 3rd Floor, Marine House, Clanwilliam Place, Dublin 2, Ireland Overview There was a significant turnaround for the Company in 2011 resulting from a continued focus on increasing revenues and maintaining tight control over costs following the significant restructuring programme initiated in August 2010. The goals set out to stabilise the Company and return to revenue growth and profitability were achieved last year. The breathing space afforded by the restructuring allowed the Company to arrest the decline in revenues, resulting in the Company reporting: · its first annual increase in revenues since 2006 · its first annual profit and earnings per share since 2007 · its first cash generation from operations since 2006 In February 2011, the Company appointed Deloitte Corporate Finance to act as its independent financial adviser to assist it with a strategic review encompassing a range of options available to the Company, from continuing as an independent entity through to the sale of part or all of its business, as well as to provide advice with respect to any potential transaction.During 2011, in connection with the strategic review, a number of parties contacted or were contacted by Deloitte Corporate Finance.In February 2012, a recommended cash offer from Amaya Gaming Group Inc. for the entire issued and to be issued share capital of CryptoLogic was announced at a price of $2.535 per share, a premium of approximately 110% to the closing price of $1.21 per share on NASDAQ on March 24, 2011, the day prior to the announcement of the strategic review. Operating and Financial Review Total revenue increased 5% to $27.3 million for the year ended December 31, 2011 (2010: $26.0 million). Total revenue in Q4 2011 was $7.0 million (Q3 2011: $7.2 million). Profit was $6.5 million or $0.47 per share for the year ended December 31, 2011 (2010: $21.6 million loss or $1.56 loss per share).In Q4 2011, profit increased to $5.8 million (Q3 2011: $1.1 million). Total expenses decreased 48% to $24.8 million for the year ended December 31, 2011 (2010: $47.3 million).Total expenses in Q4 2011 were $5.9 million (Q3 2011: $5.9 million). Hosted Casino Revenue from Hosted Casino increased 7% to $23.4 million in 2011 (2010: $22.0 million),and includes an increase in jackpot revenue of $1.4 million, including a revision of our estimate to discharge future jackpot payouts of $0.9 million, and a reduction of $0.3 million in liabilities previously provided against Hosted Casino revenue through the resolution of a dispute with a significant supplier of games.In Q4 2011, revenue from this segment was $6.0 million (Q3 2011: $6.5 million). Branded Games Branded Games revenue increased 25% to $6.9 million in 2011 (2010: $5.5 million), accounting for approximately 25% of total revenues (2010: 21%).In Q4 2011, revenue from this segment increased to $1.9 million (Q3 2011: $1.4 million). The increase in Branded Games revenue is primarily due to the increased number of revenue producing games through an increased number of licensees and games per licensee. During the year, the Company’s revenue producing games increased from 170 to 212 games.There was also a reduction of $0.5 million in liabilities previously provided against Branded Games revenue through the resolution of a dispute with a significant supplier of games, partially offset by a lower contribution from a major licensee. In June a $4.2 million jackpot win was paid on Millionaires’ Club, the Company’s popular online slot game, to a player on SkyVegas.com, a leading CryptoLogic licensee. Poker and Other Poker and Other revenue amounted $1.2 million in 2011 (2010: $2.8 million). Expenses Operating expense decreased 42% to $17.6 million in 2011 (2010: $30.1 million). In Q4 2011, operating expenses were $4.3 million (Q3 2011: $4.1 million). General and administrative expenses decreased 24% to $5.7 million in 2011 (2010: $7.6 million). In Q4 2011, general and administrative expenses were $1.3 million (Q3 2011: $1.5 million). The reduction in annual operating and general administrative expenses is primarily due to the Company’s reorganization plans. Profit Profit for the year was $6.5 million compared with a $21.6 million loss in 2010. The movement from loss to profit was as a result of increased revenue and profit on derecognition of available-for-sale assets and decreased operating, general and administrative, depreciation and amortization, impairment of intangible assets, reorganization and income tax expenses.Included within this movement is a profit on sale of an investment of $1.3 million, a revision of our estimate to discharge future jackpot payouts of $0.9 million, a reduction of $0.8 million in liabilities previously provided against revenue through the resolution of a dispute with a significant supplier of games and a refund of $3.4 million of tax previously paid for potential tax liabilities. Balance Sheet and Cash Flow Cash and cash equivalents as at December 31, 2011 increased to $16.6 million (September 30, 2011: $15.2 million) (December 31, 2010: $10.6 million). The increase in cash during 2011 of $6.0 million is primarily due to net cash flows from operating activities and cash received from sale of investment. Litigation In February 2011, a brand licensor delivered to the Company a notice purporting to terminate the brand license agreement between the two companies, claiming that the Company had breached such agreement.In May 2011, the brand licensor reaffirmed its position that the brand license agreement is terminated.The Company believes there is no breach that warrants termination of the agreement.In June 2011, the Company filed suit against the brand licensor seeking judgment that any breach was cured and the agreement remains in force.In October 2011, the brand licensor answered the complaint, denying any cure and filed a countersuit seeking monetary damages for the alleged breach of the agreement and a declaration that the agreement has been terminated.This litigation is ongoing. Subsequent Event In January 2012, the Company announced that it had acquired, for nominal consideration, the Maltese online gambling licenses for InterCasino from OIGE, the Company’s largest and longest-standing Hosted Casino licensee, resulting in the Company becoming an online casino owner and the majority of the Hosted Casino business becoming a B2C business. ### About CryptoLogicâ (www.cryptologic.com) Focused on integrity and innovation, CryptoLogic Limited is a leading developer and supplier of Internet gaming software. With more than 300 games, CryptoLogic has one of the most comprehensive casino suites on the Internet, with award-winning games featuring some of the world’s most famous action and entertainment characters. The Company’s licensees include many top Internet gaming brands. CryptoLogic’s leadership in regulatory compliance makes it one of the few companies with gaming software certified to strict standards similar to land-based gaming. The CryptoLogic Group licenses gaming software and services to blue-chip customers that offer their games to non-US based players around the world. CryptoLogic’s common shares trade on the Toronto Stock Exchange (CRY, CXY), the NASDAQ Global Select Market (CRYP) and the Main Market of the London Stock Exchange (CRP). CRYPTOLOGIC FORWARD LOOKING STATEMENT DISCLAIMER: This press release contains forward-looking statements within the meaning of applicable securities laws. Statements in this press release, which are not historical are forward-looking statements made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. The words “believe”, “expect”, “anticipate”, “estimate”, “intend”, “may”, “will”, “would” and similar expressions and the negative of such expressions are intended to identify forward-looking statements, although not all forward-looking statements contain these identifying words. Forward-looking statements are based on certain factors and assumptions including expected growth, results of operations, performance, business prospects and opportunities, foreign exchange rates and effective income tax rates. While the Company considers these factors and assumptions to be reasonable based on information currently available, they may prove to be incorrect. Forward-looking statements involve known and unknown risks and uncertainties that may cause actual results, performance or achievements of the Company to differ materially from the anticipated results, performance or achievements expressed or implied by such forward-looking statements. Risks related to forward-looking statements include, without limitation, risks associated with the Company’s financial condition, prospects and opportunities, legal risks associated with Internet gaming and risks of governmental legislation and regulation, risks associated with market acceptance and technological changes, risks associated with dependence on licensees and key licensees, risks relating to international operations and risks associated with competition. Additional risks and uncertainties can be found in the Company’s Form 20-F for the fiscal year ended December 31, 2010 under the heading “Item 3 – Key Information – Risk Factors” and in the Company’s other filings with the US Securities and Exchange Commission and Canadian provincial securities commissions. Given these risks and uncertainties, readers are cautioned not to place undue reliance on such forward-looking statements. Forward-looking statements are given only as at the date of this release and the Company disclaims any obligation to update or revise the forward-looking statements, whether as a result of new information, future events or otherwise, except as otherwise required by law. CRYPTOLOGIC LIMITED CONSOLIDATED STATEMENTS OF FINANCIAL POSITION (In thousands of US dollars) December 31, December 31, January 1, ASSETS Deferred tax assets $ $ $ Property, plant and equipment Intangible assets Total non-current assets Cash and cash equivalents Security deposits User funds held on deposit Trade and other receivables Current tax assets Prepayments Total current assets Total assets $ $ $ EQUITY Share capital $ $ $ Share-based payment reserve Retained earnings ) ) ) Total equity attributable to shareholders of CryptoLogic Non-controlling interest Total equity LIABILITIES Deferred tax liabilities 3 16 – Total non-current liabilities 3 16 – Trade payables and accrued liabilities Provisions Income taxes payable User funds held on deposit Total current liabilities Total liabilities Total equity and liabilities $ $ $ CRYPTOLOGIC LIMITED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME/(LOSS) (In thousands of US dollars, except per share data) For the three months ended December 31, For the year ended December 31, Total revenue $ Expenses Operating General and administrative Depreciation Amortization of intangible assets – – Impairment of intangible assets – ) – Reorganization – 27 – Results from operating activities ) ) Finance income 7 Finance costs ) Net finance income/(costs) 2 ) 49 Profit on derecognition of available-for-sale assets Profit/(loss) before income taxes ) ) Income tax expense/(credit) ) ) Profit/(loss) and total comprehensive income/(loss) for the period $ $ ) $ $ ) Profit/(loss) and total comprehensive income/(loss) attributable to: Shareholders of CryptoLogic ) ) Non-controlling interests ) ) Profit/(loss) and total comprehensive income/(loss) for the period $ $ ) $ $ ) Earnings/(loss) per share Basic earnings/(loss) per share $ $ ) $ $ ) Diluted earnings/(loss) per share $ $ ) $ $ ) CRYPTOLOGIC LIMITED CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (In thousands of US dollars) Years ended December 31, 2011 and 2010 Attributable to shareholders of CryptoLogic Share capital Share-based payment reserve Retained earnings Total Non- controlling interest Total equity Balance, January 1, 2010 $ $ $ ) $ $ $ Total comprehensive income/(loss) for the period Profit or loss – – ) Transactions with owners recorded directly in equity Shares exchanged – – ) – Share-based payments – ) – ) – ) Balance, December 31, 2010 $ $ $ ) $ $ $ Total comprehensive income/(loss) for the period Profit or loss – – Transactions with owners recorded directly in equity Shares exchanged – – ) – Share-based payments – 42 – 42 – 42 Balance, December 31, 2011 $ $ $ ) $ $ $ CRYPTOLOGIC LIMITED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands of US dollars) Years ended December 31, 2011 and 2010 For the three months ended December 31, For the year ended December 31, Cash flows from/(used in): Operating activities: Profit/(loss) for the period $ $ ) $ $ ) Adjustments for: Depreciation 96 Amortization of intangible assets Impairment of intangible assets – ) – Deferred tax ) ) Cash received from derecognition of available-for-sale assets ) Interest received ) (7 ) ) ) Unrealized foreign exchange difference on cash and cash equivalents 53 ) Share-based payments 22 7 42 ) ) ) Change in operating assets and liabilities: Change in trade and other receivables ) Change in prepayments Change in trade payables and accrued liabilities ) Change in provisions ) ) Cash from/(used in) operating activities ) ) Change in income taxes receivable/payable ) ) ) Net cash from/(used in) operating activities ) ) Investing activities: Acquisition of property, plant and equipment – ) ) ) Disposal of property, plant and equipment – – 3 21 Acquisition of intangible assets ) Cash received from derecognition of available-for-sale assets Interest received 7 80 Decrease/(increase) in security deposits 22 7 ) ) Net cash from/(used in) investing activities ) ) Net increase/(decrease) in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Unrealized foreign exchange difference on cash and cash equivalents ) ) ) 26 Cash and cash equivalents, end of period $ $ $ $
